Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 1 of 15 Page ID #:314




   1

   2

   3

   4

   5

   6

   7
                               UNITED STATES DISTRICT COURT
   8
                             CENTRAL DISTRICT OF CALIFORNIA
   9

  10
                                                       Case No. 2:20-cv-09336-DSF-MRW
  11        ALEN KARABOGHOSIAN
  12                    Plaintiff,                      STIPULATED PROTECTIVE
                                                        ORDER
  13              v.
                                                        (MRW VERSION 4/19)
  14        City of Los Angeles, County of Los
            Angeles, et al.                            ‫ ܆‬Check if submitted without
  15
                        Defendants.                    material modifications to MRW form
  16

  17

  18   1.       INTRODUCTION
  19            1.1    PURPOSES AND LIMITATIONS
  20            Discovery in this action is likely to involve production of confidential,
  21   proprietary, or private information for which special protection from public
  22   disclosure and from use for any purpose other than prosecuting this litigation may
  23   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  24   enter the following Stipulated Protective Order. The parties acknowledge that this
  25   Order does not confer blanket protections on all disclosures or responses to
  26   discovery and that the protection it affords from public disclosure and use extends
  27   only to the limited information or items that are entitled to confidential treatment
  28   under the applicable legal principles. The parties further acknowledge, as set forth
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 2 of 15 Page ID #:315




   1   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   2   file confidential information under seal; Civil Local Rule 79-5 sets forth the
   3   procedures that must be followed and the standards that will be applied when a party
   4   seeks permission from the court to file material under seal.
   5          1.2   GOOD CAUSE STATEMENT
   6          This action is likely to involve criminal investigation materials, police reports,
   7   confidential informant information, medical records, financial materials, peace
   8   officer personnel materials, and other private and confidential materials for which
   9   special protection from public disclosure and from use for any purpose other than
  10   prosecution of this action is warranted. Such confidential materials and information
  11   consist of, among other things, confidential witness information, investigation
  12   techniques, private medical records, information implicating privacy rights of third
  13   parties, financial records, personal information, and information otherwise generally
  14   unavailable to the public, or which may be privileged or otherwise protected from
  15   disclosure under state or federal statutes, court rules, case decisions, or common
  16   law.
  17          Accordingly, to expedite the flow of information, to facilitate the prompt
  18   resolution of disputes over confidentiality of discovery materials, to adequately
  19   protect information the parties are entitled to keep confidential, to ensure that the
  20   parties are permitted reasonable necessary uses of such material in preparation for
  21   and in the conduct of trial, to address their handling at the end of the litigation, and
  22   serve the ends of justice, a protective order for such information is justified in this
  23   matter. It is the intent of the parties that information will not be designated as
  24   confidential for tactical reasons and that nothing be so designated without a good
  25   faith belief that it has been maintained in a confidential, non-public manner, and
  26   there is good cause why it should not be part of the public record of this case.
  27
  28
                                                   2
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 3 of 15 Page ID #:316




   1   2.     DEFINITIONS
   2          2.1    Action: Alen Karaboghosian v. City of Los Angeles, County of Los
   3   Angeles, et al., Case No. 2:20-cv-09336-DSF-MRW.
   4          2.2    Challenging Party: a Party or Non-Party that challenges the
   5   designation of information or items under this Order.
   6          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   7   how it is generated, stored or maintained) or tangible things that qualify for
   8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   9   the Good Cause Statement.
  10          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  11   their support staff).
  12          2.5    Designating Party: a Party or Non-Party that designates information or
  13   items that it produces in disclosures or in responses to discovery as
  14   “CONFIDENTIAL.”
  15          2.6    Disclosure or Discovery Material: all items or information, regardless
  16   of the medium or manner in which it is generated, stored, or maintained (including,
  17   among other things, testimony, transcripts, and tangible things), that are produced or
  18   generated in disclosures or responses to discovery in this matter.
  19          2.7    Expert: a person with specialized knowledge or experience in a matter
  20   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  21   an expert witness or as a consultant in this Action.
  22          2.8    House Counsel: attorneys who are employees of a party to this Action.
  23   House Counsel does not include Outside Counsel of Record or any other outside
  24   counsel.
  25          2.9    Non-Party: any natural person, partnership, corporation, association, or
  26   other legal entity not named as a Party to this action.
  27          2.10 Outside Counsel of Record: attorneys who are not employees of a
  28   party to this Action but are retained to represent or advise a party to this Action and
                                                  3
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 4 of 15 Page ID #:317




   1   have appeared in this Action on behalf of that party or are affiliated with a law firm
   2   which has appeared on behalf of that party, and includes support staff.
   3         2.11 Party: any party to this Action, including all of its officers, directors,
   4   employees, consultants, retained experts, and Outside Counsel of Record (and their
   5   support staffs).
   6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   7   Discovery Material in this Action.
   8         2.13 Professional Vendors: persons or entities that provide litigation
   9   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  11   and their employees and subcontractors.
  12         2.14 Protected Material: any Disclosure or Discovery Material that is
  13   designated as “CONFIDENTIAL.”
  14         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  15   Material from a Producing Party.
  16

  17   3.    SCOPE
  18         The protections conferred by this Stipulation and Order cover not only
  19   Protected Material (as defined above), but also (1) any information copied or
  20   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  21   compilations of Protected Material; and (3) any testimony, conversations, or
  22   presentations by Parties or their Counsel that might reveal Protected Material.
  23         Any use of Protected Material at trial will be governed by the orders of the
  24   trial judge. This Order does not govern the use of Protected Material at trial.
  25

  26   4.    DURATION
  27         Even after final disposition of this litigation, the confidentiality obligations
  28   imposed by this Order will remain in effect until a Designating Party agrees
                                                  4
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 5 of 15 Page ID #:318




   1   otherwise in writing or a court order otherwise directs. Final disposition will be
   2   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   3   or without prejudice; and (2) final judgment herein after the completion and
   4   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   5   including the time limits for filing any motions or applications for extension of time
   6   pursuant to applicable law.
   7

   8   5.    DESIGNATING PROTECTED MATERIAL
   9         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  10   Each Party or Non-Party that designates information or items for protection under
  11   this Order must take care to limit any such designation to specific material that
  12   qualifies under the appropriate standards. The Designating Party must designate for
  13   protection only those parts of material, documents, items, or oral or written
  14   communications that qualify so that other portions of the material, documents,
  15   items, or communications for which protection is not warranted are not swept
  16   unjustifiably within the ambit of this Order.
  17         Mass, indiscriminate, or routinized designations are prohibited. Designations
  18   that are shown to be clearly unjustified or that have been made for an improper
  19   purpose (e.g., to unnecessarily encumber the case development process or to impose
  20   unnecessary expenses and burdens on other parties) may expose the Designating
  21   Party to sanctions.
  22         If it comes to a Designating Party’s attention that information or items that it
  23   designated for protection do not qualify for protection, that Designating Party must
  24   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  25         5.2    Manner and Timing of Designations. Except as otherwise provided in
  26   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  27   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  28
                                                  5
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 6 of 15 Page ID #:319




   1   under this Order must be clearly so designated before the material is disclosed or
   2   produced.
   3         Designation in conformity with this Order requires:
   4         (a) for information in documentary form (e.g., paper or electronic documents,
   5   but excluding transcripts of depositions or other pretrial or trial proceedings), that
   6   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
   7   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
   8   portion or portions of the material on a page qualifies for protection, the Producing
   9   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  10   markings in the margins).
  11                A Party or Non-Party that makes original documents available for
  12   inspection need not designate them for protection until after the inspecting Party has
  13   indicated which documents it would like copied and produced. During the
  14   inspection and before the designation, all of the material made available for
  15   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
  16   identified the documents it wants copied and produced, the Producing Party must
  17   determine which documents, or portions thereof, qualify for protection under this
  18   Order. Then, before producing the specified documents, the Producing Party must
  19   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
  20   If only a portion or portions of the material on a page qualifies for protection, the
  21   Producing Party also must clearly identify the protected portion(s) (e.g., by making
  22   appropriate markings in the margins).
  23         (b) for testimony given in depositions that the Designating Party identify the
  24   Disclosure or Discovery Material on the record, before the close of the deposition all
  25   protected testimony.
  26         (c) for information produced in some form other than documentary and for
  27   any other tangible items, that the Producing Party affix in a prominent place on the
  28   exterior of the container or containers in which the information is stored the legend
                                                   6
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 7 of 15 Page ID #:320




   1   “CONFIDENTIAL.” If only a portion or portions of the information warrants
   2   protection, the Producing Party, to the extent practicable, will identify the protected
   3   portion(s).
   4             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   5   failure to designate qualified information or items does not, standing alone, waive
   6   the Designating Party’s right to secure protection under this Order for such material.
   7   Upon timely correction of a designation, the Receiving Party must make reasonable
   8   efforts to assure that the material is treated in accordance with the provisions of this
   9   Order.
  10

  11   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
  12             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
  13   designation of confidentiality at any time that is consistent with the Court’s
  14   Scheduling Order.
  15             6.2   Meet and Confer. The Challenging Party will initiate the dispute
  16   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
  17   et seq.
  18             6.3   The burden of persuasion in any such challenge proceeding will be on
  19   the Designating Party. Frivolous challenges, and those made for an improper
  20   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  21   parties) may expose the Challenging Party to sanctions. Unless the Designating
  22   Party has waived or withdrawn the confidentiality designation, all parties will
  23   continue to afford the material in question the level of protection to which it is
  24   entitled under the Producing Party’s designation until the Court rules on the
  25   challenge.
  26   ///
  27   ///
  28   ///
                                                    7
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 8 of 15 Page ID #:321




   1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   2         7.1      Basic Principles. A Receiving Party may use Protected Material that is
   3   disclosed or produced by another Party or by a Non-Party in connection with this
   4   Action only for prosecuting, defending, or attempting to settle this Action. Such
   5   Protected Material may be disclosed only to the categories of persons and under the
   6   conditions described in this Order. When the Action has been terminated, a
   7   Receiving Party must comply with the provisions of section 13 below (FINAL
   8   DISPOSITION).
   9         Protected Material must be stored and maintained by a Receiving Party at a
  10   location and in a secure manner that ensures that access is limited to the persons
  11   authorized under this Order.
  12         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  13   otherwise ordered by the court or permitted in writing by the Designating Party, a
  14   Receiving Party may disclose any information or item designated
  15   “CONFIDENTIAL” only to:
  16               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  17   well as employees of said Outside Counsel of Record to whom it is reasonably
  18   necessary to disclose the information for this Action;
  19               (b) the officers, directors, and employees (including House Counsel) of
  20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  21               (c) Experts (as defined in this Order) of the Receiving Party to whom
  22   disclosure is reasonably necessary for this Action and who have signed the
  23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24               (d) the Court and its personnel;
  25               (e) court reporters and their staff;
  26               (f) professional jury or trial consultants, mock jurors, and Professional
  27   Vendors to whom disclosure is reasonably necessary for this Action and who have
  28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                      8
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 9 of 15 Page ID #:322




   1             (g) the author or recipient of a document containing the information or a
   2   custodian or other person who otherwise possessed or knew the information;
   3             (h) during their depositions, witnesses ,and attorneys for witnesses, in the
   4   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   5   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
   6   will not be permitted to keep any confidential information unless they sign the
   7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   8   agreed by the Designating Party or ordered by the court. Pages of transcribed
   9   deposition testimony or exhibits to depositions that reveal Protected Material may
  10   be separately bound by the court reporter and may not be disclosed to anyone except
  11   as permitted under this Stipulated Protective Order; and
  12             (i) any mediator or settlement officer, and their supporting personnel,
  13   mutually agreed upon by any of the parties engaged in settlement discussions.
  14

  15   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  16   IN OTHER LITIGATION
  17         If a Party is served with a subpoena or a court order issued in other litigation
  18   that compels disclosure of any information or items designated in this Action as
  19   “CONFIDENTIAL,” that Party must:
  20             (a) promptly notify in writing the Designating Party. Such notification
  21   will include a copy of the subpoena or court order;
  22             (b) promptly notify in writing the party who caused the subpoena or order
  23   to issue in the other litigation that some or all of the material covered by the
  24   subpoena or order is subject to this Protective Order. Such notification will include
  25   a copy of this Stipulated Protective Order; and
  26             (c) cooperate with respect to all reasonable procedures sought to be
  27   pursued by the Designating Party whose Protected Material may be affected.
  28
                                                   9
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 10 of 15 Page ID #:323




   1         If the Designating Party timely seeks a protective order, the Party served with
   2   the subpoena or court order will not produce any information designated in this
   3   action as “CONFIDENTIAL” before a determination by the court from which the
   4   subpoena or order issued, unless the Party has obtained the Designating Party’s
   5   permission. The Designating Party will bear the burden and expense of seeking
   6   protection in that court of its confidential material and nothing in these provisions
   7   should be construed as authorizing or encouraging a Receiving Party in this Action
   8   to disobey a lawful directive from another court.
   9

  10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  11   PRODUCED IN THIS LITIGATION
  12             (a) The terms of this Order are applicable to information produced by a
  13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  14   produced by Non-Parties in connection with this litigation is protected by the
  15   remedies and relief provided by this Order. Nothing in these provisions should be
  16   construed as prohibiting a Non-Party from seeking additional protections.
  17             (b) In the event that a Party is required, by a valid discovery request, to
  18   produce a Non-Party’s confidential information in its possession, and the Party is
  19   subject to an agreement with the Non-Party not to produce the Non-Party’s
  20   confidential information, then the Party will:
  21                (1) promptly notify in writing the Requesting Party and the Non-Party
  22   that some or all of the information requested is subject to a confidentiality
  23   agreement with a Non-Party;
  24                (2) promptly provide the Non-Party with a copy of the Stipulated
  25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  26   specific description of the information requested; and
  27                (3) make the information requested available for inspection by the
  28   Non-Party, if requested.
                                                  10
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 11 of 15 Page ID #:324




   1             (c) If the Non-Party fails to seek a protective order from this court within
   2   14 days of receiving the notice and accompanying information, the Receiving Party
   3   may produce the Non-Party’s confidential information responsive to the discovery
   4   request. If the Non-Party timely seeks a protective order, the Receiving Party will
   5   not produce any information in its possession or control that is subject to the
   6   confidentiality agreement with the Non-Party before a determination by the court.
   7   Absent a court order to the contrary, the Non-Party will bear the burden and expense
   8   of seeking protection in this court of its Protected Material.
   9

  10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  12   Protected Material to any person or in any circumstance not authorized under this
  13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  14   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  15   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  16   persons to whom unauthorized disclosures were made of all the terms of this Order,
  17   and (d) request such person or persons to execute the “Acknowledgment and
  18   Agreement to Be Bound” that is attached hereto as Exhibit A.
  19

  20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  21   PROTECTED MATERIAL
  22         When a Producing Party gives notice to Receiving Parties that certain
  23   inadvertently produced material is subject to a claim of privilege or other protection,
  24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  26   procedure may be established in an e-discovery order that provides for production
  27   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  28   (e), insofar as the parties reach an agreement on the effect of disclosure of a
                                                  11
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 12 of 15 Page ID #:325




   1   communication or information covered by the attorney-client privilege or work
   2   product protection, the parties may incorporate their agreement in the stipulated
   3   protective order submitted to the court.
   4

   5   12.   MISCELLANEOUS
   6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   7   person to seek its modification by the Court in the future.
   8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   9   Protective Order no Party waives any right it otherwise would have to object to
  10   disclosing or producing any information or item on any ground not addressed in this
  11   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  12   ground to use in evidence of any of the material covered by this Protective Order.
  13         12.3 Filing Protected Material. A Party that seeks to file under seal any
  14   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  15   only be filed under seal pursuant to a court order authorizing the sealing of the
  16   specific Protected Material at issue. If a Party's request to file Protected Material
  17   under seal is denied by the court, then the Receiving Party may file the information
  18   in the public record unless otherwise instructed by the court.
  19

  20   13.   FINAL DISPOSITION
  21         After the final disposition of this Action, as defined in paragraph 4, within 60
  22   days of a written request by the Designating Party, each Receiving Party must return
  23   all Protected Material to the Producing Party or destroy such material. As used in
  24   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  25   summaries, and any other format reproducing or capturing any of the Protected
  26   Material. Whether the Protected Material is returned or destroyed, the Receiving
  27   Party must submit a written certification to the Producing Party (and, if not the same
  28   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                  12
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 13 of 15 Page ID #:326




                 2/10/21                    /s/ Justin W. Clark
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 14 of 15 Page ID #:327




   1   DATED: ___________
               2/10/21                      ______________________________
                                              ____________________
                                            Nicholas Lauber
   2                                        Deputy City Attorney
                                            Attorneys for Defendants
   3                                        CITY OF LOS ANGELES, THOMAS
                                            SAUER, LUIS MENDEZ LOPEZ, CORY
   4                                        MEISNER, JUSTIN FLANAGAN, ERIC
                                            HALEM and KATHERINE GOSSER
   5

   6

   7
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   8

   9

  10             February 11, 2021
       DATED:_______________                 __________________________________
                                                  ______________
  11                                         HON. MICHAEL R. WILNER
                                             United        Magistrate Judge
                                                  d States Magistr
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
  28
                                            14
Case 2:20-cv-09336-DSF-MRW Document 57 Filed 02/11/21 Page 15 of 15 Page ID #:328




   1

   2                                         EXHIBIT A
   3             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   4

   5         I, _____________________________ [full name], of _________________
   6   [full address], declare under penalty of perjury that I have read in its entirety and
   7   understand the Stipulated Protective Order that was issued by the United States
   8   District Court for the Central District of California on [date] in the case of
   9   ___________ [insert case name and number]. I agree to comply with and to be
  10   bound by all the terms of this Stipulated Protective Order and I understand and
  11   acknowledge that failure to so comply could expose me to sanctions and punishment
  12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  13   any information or item that is subject to this Stipulated Protective Order to any
  14   person or entity except in strict compliance with the provisions of this Order.
  15         I further agree to submit to the jurisdiction of the United States District Court
  16   for the Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action. I hereby appoint __________________________ [full
  19   name] of _______________________________________ [full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where signed: _________________________________
  25

  26   Printed name: _______________________________
  27
  28   Signature: __________________________________
                                                  15
